DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-12, and 14 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Amendments to the claims were received on December 7, 2021.  These amendments overcome the previous rejections to the claims under 35 U.S.C. 112(b).  

Regarding claim 1, the prior art of record does not teach or render obvious the upper limit guard specifically decreasing as engine speed or load increases.  

Regarding claim 4, Arikai teaches that the torque monitoring device wherein the dead zone is constant and does not change depending on an operation state of a vehicle traveling by using the internal combustion engine as a drive source nor an operation state of the internal combustion engine.  The prior art of record fails to teach or render obvious a torque monitoring device wherein the dead zone is variably set depending on one of an operation state of a vehicle traveling by using the internal combustion engine as a drive source and an operation state of the internal combustion engine.  Since Arikai teaches away from setting the dead zone variably, as stated in claim 4, an obviousness rejection is not possible.  

Regarding claim 8, the prior art of record does not teach or render the abnormality determination threshold value specifically increasing as output torque increase or as vehicle speed increases.  

Claims 2, 3, 6, 7, 9-12 and 14 are allowable based on their dependence on an allowed claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Susan E Scharpf/Examiner, Art Unit 3747